In an action for an accounting, specific performance, and for an injunction, order denying defendants’ motion for a bill of particulars, and plaintiffs’ cross motion for examination of defendants before trial and for a discovery and inspection, insofar as appealed from, affirmed, without costs. (Child v. O’Rourke, 122 App. Div. 325; Del Genovese V. Del Genovese, 149 App. Div. 266.) Hagarty, Acting P. J., Carswell and Sneed, JJ., concur; Johnston and Adel, JJ., dissent and vote to reverse the order and to grant the motions, with the following memorandum: Under the facts disclosed by the pleadings, plaintiffs were entitled to an examination before trial and defendants were entitled to a bill of particulars.